UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. August 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) New York93.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 1,996,140 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 8,325,000 7,174,984 Albany Industrial Development Agency, LR (New York Assembly Building Project) 7.75 1/1/10 100,000 100,453 Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 20,000,000 a,b 21,375,900 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 1,800,000 1,922,454 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 2,820,000 2,963,341 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; National Public Finance Guarantee Corp.) 4.50 9/1/18 1,110,000 1,211,143 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/09 1,055,000 1,055,253 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/10 1,110,000 1,112,919 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,153,968 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,209,896 Erie County, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/18 2,000,000 2,046,280 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,849,180 Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 6,000,000 5,967,600 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/39 5,750,000 4,010,452 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 7,728,560 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,422,300 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 5.25 12/1/14 16,000,000 18,421,920 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 24,371,245 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 10,000,000 10,246,600 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 10,975,372 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA) 5.25 11/15/25 10,000,000 10,275,000 Metropolitan Transportation Authority, Service Contract Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/24 10,000,000 10,340,500 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,578,044 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 17,300,000 17,578,184 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 9,941,400 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 10,038,900 Monroe Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.63 6/1/10 500,000 c 527,540 Nassau County, General Improvement GO (Insured; FSA) (Prerefunded) 5.75 3/1/10 4,955,000 c 5,084,375 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 11,687,032 New York City, GO 5.80 8/1/11 190,000 190,730 New York City, GO 5.25 10/15/19 5,000,000 5,307,500 New York City, GO 5.00 11/1/19 9,000,000 9,574,830 New York City, GO 5.00 4/1/20 3,500,000 3,720,255 New York City, GO 5.00 8/1/20 2,000,000 2,131,160 New York City, GO 5.25 10/15/22 2,000,000 2,094,040 New York City, GO 5.50 6/1/23 125,000 130,972 New York City, GO (Insured; AMBAC) 5.75 8/1/16 3,430,000 3,732,732 New York City, GO (Insured; AMBAC) (Prerefunded) 5.75 8/1/12 1,570,000 c 1,783,096 New York City, GO (Insured; FSA) 5.25 10/15/19 1,450,000 1,539,175 New York City, GO (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 11,000,000 11,956,780 New York City, GO (Prerefunded) 5.50 6/1/13 875,000 c 1,006,460 New York City Health and Hospital Corporation, Health System Revenue 5.25 2/15/17 1,550,000 1,559,331 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,613,212 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,866,090 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,039,490 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.00 12/1/28 5,075,000 3,396,596 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 5,289,570 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,068,866 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.50 8/1/16 2,500,000 2,273,275 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 11,000,000 9,732,030 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 2,043,760 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,830,000 2,850,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/27 23,000,000 24,225,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 4.50 6/15/38 6,130,000 5,825,952 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 10,000,000 10,058,700 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,502,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 11,830,597 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 5.63 1/1/13 2,675,000 2,733,529 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 19,982,490 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,392,300 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,278,600 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 9,000,000 d 8,659,800 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/23 10,000,000 10,662,200 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 14,890,000 16,220,868 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 5,000,000 5,214,850 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,588,952 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 314,135 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds (Prerefunded) 6.50 6/1/10 675,000 c 712,928 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.63 7/1/16 9,120,000 10,021,330 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,066,260 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5.75 5/15/14 3,715,000 4,114,028 New York State Dormitory Authority, Court Facilities LR (The County of Westchester Issue) 5.00 8/1/10 5,570,000 5,646,476 New York State Dormitory Authority, Insured Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 11,000,000 11,112,860 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,755,000 4,059,418 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 4,900,790 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 39,439,435 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,387,500 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) (Prerefunded) 5.50 7/1/11 10,000,000 c 10,860,300 New York State Dormitory Authority, Mortgage HR (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 2,035,000 2,211,394 New York State Dormitory Authority, Mortgage Nursing Home Revenue (Menorah Campus, Inc.) (Insured; FHA) 6.10 2/1/37 8,300,000 8,308,881 New York State Dormitory Authority, Revenue (4201 Schools Program) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/10 1,670,000 1,693,213 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks) 5.00 7/1/15 2,000,000 2,023,140 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/19 15,000,000 16,870,050 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,572,650 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 11,054,500 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 11,205,023 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/12 1,450,000 1,510,639 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/13 2,605,000 2,705,475 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,511,020 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/28 18,335,000 e 8,018,629 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/18 30,000 32,321 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,756,723 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/21 10,150,000 10,610,506 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Prerefunded) 5.25 2/15/14 2,305,000 c 2,598,980 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/25 6,105,000 6,075,147 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/11 375,000 375,656 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/13 1,000,000 1,001,350 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 7,925,000 7,925,872 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 6,305,000 6,305,694 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/27 5,045,000 5,172,840 New York State Dormitory Authority, Revenue (Municipal Health Facilities Improvement Program) (Insured; FSA) 5.50 1/15/13 1,350,000 1,447,564 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/13 1,450,000 1,450,145 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/14 1,855,000 1,813,522 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/16 2,055,000 1,961,148 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/19 1,395,000 1,275,783 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/22 10,000,000 9,516,700 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/18 3,280,000 3,373,742 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/13 2,625,000 2,770,661 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.50 5/1/37 2,500,000 f 2,475,250 New York State Dormitory Authority, Revenue (NYSARC, Inc.) (Insured; FSA) 5.00 7/1/12 1,100,000 1,193,489 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,095,650 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 7,500,000 6,087,225 New York State Dormitory Authority, Revenue (Park Ridge Housing, Inc.) (Collateralized; FNMA) 6.13 8/1/15 2,875,000 2,969,243 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/12 1,000,000 1,099,830 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/14 5,430,000 5,984,620 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.25 7/1/29 11,000,000 12,148,950 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 5.25 8/1/15 2,135,000 2,282,016 New York State Dormitory Authority, Revenue (School District Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/22 31,000,000 32,041,910 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/10 635,000 664,483 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/11 20,000,000 21,510,400 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/11 1,140,000 1,255,984 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; FSA) 5.75 5/15/16 5,000,000 5,879,800 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 2,500,000 2,687,950 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 11,010,000 11,779,489 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 10,125,000 10,947,555 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 6,825,000 7,539,305 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,623,375 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,464,900 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 16,667,840 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 5.25 7/1/18 2,000,000 2,125,020 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 5.50 7/1/32 1,000,000 868,960 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/24 7,500,000 8,114,550 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/31 20,000,000 20,658,200 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 3/15/13 4,600,000 c 5,196,666 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.05 3/15/13 500,000 c 565,720 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.38 3/15/13 5,000,000 c 5,713,300 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 10,000,000 11,273,000 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 5.45 8/1/27 9,000,000 9,099,180 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 1,000,000 989,150 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Insured; SONYMA) 4.40 2/15/11 1,450,000 1,456,380 New York State Housing Finance Agency, Revenue (Service Contract Obligation) 5.25 3/15/11 3,465,000 3,493,760 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,400,000 1,550,654 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 10,000,000 10,239,100 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/20 1,270,000 1,367,536 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 10/1/10 2,920,000 2,925,519 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.55 10/1/12 3,945,000 3,949,892 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.80 10/1/28 3,875,000 3,874,651 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 4/1/29 8,525,000 8,532,587 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/33 8,250,000 8,359,148 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,282,150 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) (Prerefunded) 5.75 4/1/10 2,000,000 c 2,083,140 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 10,903,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 14,035,000 14,709,101 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,502,500 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/24 13,090,000 13,813,484 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 5.13 7/1/18 4,550,000 4,895,846 New York State Urban Development Corporation, Service Contract Revenue (Insured; FSA) 5.25 1/1/20 10,000,000 11,163,100 New York State Urban Development Corporation, Service Contract Revenue (Insured; FSA) 5.00 1/1/26 6,425,000 6,750,619 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 20,000,000 23,399,400 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 2,500,000 2,362,350 Niagara Falls City School District, COP (High School Facility) (Insured; FSA) 5.00 6/15/19 3,250,000 3,290,950 Niagara Falls City School District, COP (High School Facility) (Insured; National Public Finance Guarantee Corp.) 5.63 6/15/13 2,045,000 2,369,194 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 5.70 1/1/28 4,600,000 3,374,146 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 17,185,350 Port Authority of New York and New Jersey (Consolidated Bonds, 132nd Series) 5.00 9/1/33 10,000,000 10,298,200 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/18 5,000,000 5,586,700 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) 5.00 11/1/28 8,000,000 8,021,760 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/13 6,000,000 6,346,860 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/14 10,000,000 10,443,400 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 15,055,000 15,263,361 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 11,000,000 11,416,680 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/15/18 20,000,000 22,644,800 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/24 10,000,000 10,569,600 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/12 1,455,000 1,482,616 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/13 1,000,000 1,014,570 Suffolk County Judicial Facilities Agency, Service Agreement Revenue (John P. Cohalan Complex) (Insured; AMBAC) 5.00 4/15/16 2,720,000 2,756,149 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 10,798,580 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/20 10,755,000 11,405,893 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 14,360,000 15,159,134 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 11/15/19 5,000,000 5,451,350 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.13 11/15/29 10,000,000 10,222,900 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.38 1/1/16 7,500,000 c 8,956,650 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 c 12,963,568 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/12 1,500,000 1,678,620 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 8,900,000 9,133,091 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 1/1/14 3,000,000 c 3,433,500 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 16,230,000 12,027,891 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 1,625,000 1,446,559 U.S. Related5.4% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 946,220 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.50 7/1/10 10,100,000 10,377,649 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 3,000,000 3,218,880 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 e 7,392,266 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 5,477,505 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 10,000,000 9,647,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Prerefunded) 5.50 10/1/10 5,000,000 c 5,322,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 3,000,000 3,226,920 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 15,500,000 16,193,935 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 8,842,800 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 1,000,000 1,020,940 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 4,230,000 4,256,691 Total Long-Term Municipal Investments (cost $1,346,486,207) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.27 9/1/09 5,300,000 g 5,300,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.45 9/1/09 3,395,000 g 3,395,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.35 9/1/09 200,000 g 200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.45 9/1/09 900,000 g 900,000 Total Short-Term Municipal Investments (cost $9,795,000) Total Investments ( cost $1,356,281,207) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, this security amounted to $21,375,900 or 1.5% of net assets. b Collateral for floating rate borrowings. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Purchased on a delayed delivery basis. g Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. h At August 31, 2009, 25.3% of the fund's net assets are insured by National Public Finance Guarantee Corp. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,356,281,207. Net unrealized appreciation on investments was $26,025,349 of which $51,063,017 related to appreciated investment securities and $25,037,668 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: - Municipal Bonds - 1,382,306,556 - Other Financial Instruments+ - - - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
